DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 8, 11, 14-24, 34, 35, 37, 40 and 45 were amended and claims 26-33, 36, 41-44, 46, and 47 were canceled in the preliminary response filed on 7/13/2021. Claims 8, 11, 14-24, 34, and 35 were amended, claims 37-40 and 45 were canceled, and claims 48-51 were newly added (but appear to correspond to original claims 26-29) in the response filed on 10/5/2021.  The Examiner notes that the amendments to claims 8, 11, 14-24, 34, and 35 filed on 10/5/2021 appear to be identical to those already of record in the claim set filed on 7/13/2021.  Claims 1-25, 34, 35, and 48-51 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    202
    1082
    media_image1.png
    Greyscale
(filing receipt dated 7/20/2021).
Claim Objections
Claims 34, 35, and 48 are objected to because of the following informalities:  in the final line of claim 34, the limitation “miristyl” should be deleted and replaced by –myristyl--.
claim 35 (see lines 5 “4’-Hydroxybutyranilide” and 10 “N-(4-Hydroxyphenyl)hexadecanamide”) wherein the term “Hydroxy” is capitalized when it should not be. 
In line 3 of step vi) of claim 48, the phrase “a precipitates” should be deleted and replaced by –precipitates--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25, 34, and 48-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
N-acyl-para-aminophenol derivatives (see [0036-0039] and Table 1 of the specification as filed on p. 15-17), it is not clear that the instantly claimed process can be used to produce any acylated derivative of para-aminophenol.  In particular it is not clear that the Applicant is in possession of a process for producing O-acylated derivatives.  Base catalyzed acylation of aminophenols is usually chemoselective for the N-acylated product, unless specialized reagents/conditions are employed (as evidenced by the teachings of WO 2017/175238, of record in the IDS filed on 5/5/2021; see whole document, in particular discussion of background on p. 3-11, examples, and claims).  The specification as filed only teaches the production of N-acylated products and does not appear to comment on the production of O-acylated derivatives.  Therefore it is not clear that the Applicant is in possession of the full scope of the instantly claimed process.  This rejection would be obviated by limiting the scope of the product to N-acyl-para-aminophenol derivatives.  The Examiner notes that claim 35 is not included in the rejection because the claim recites N-acylated products.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 24, 50, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the PAP solution and TEA" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the TEA is being newly introduced in the claim.  Claim 1, from which claim 18 depends, recites that the PAP solution is mixed with any base in step ii).  
Claim 24 recites that the acylating agent can be of the “valéry” structure.  This term does not appear to be in English and it is unclear what structure is associated with the term.  Based on claim 34, the corresponding English language term appears to be “valeryl”, therefore replacing the term “valéry” with –valeryl—in claim 24 will obviate the rejection.  
Claim 50 recites the limitation "ethanol from zero to about 150 mL" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 49 requires there to be ethanol present during the crystallization such that the amount of ethanol cannot be zero.
Claim 51 recites the following: 

    PNG
    media_image2.png
    132
    1016
    media_image2.png
    Greyscale

This claim is indefinite for a couple of reasons.  Firstly, the claim is indefinite because it is unclear if it is requiring only one temperature within the range of room claim 51 correspond to the suspending step, the solubilizing step, or both?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 8-25, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH06107778A (JP ‘778, published on 4/19/1994).  JP ‘778 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
Applicant Claims

    PNG
    media_image3.png
    366
    1010
    media_image3.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	JP ‘778 discloses terminal modified polyarylates and their production (see whole document).  With particular regard to claims 1, 8-13, and 25, see reference examples 1 and 2 in [0054-0055] which teach a process comprising: i) dissolving para-aminophenol (PAP; 4-aminophenol) and triethylamine (TEA, a tertiary amine base) in anhydrous diethyl ether (an organic ether solvent) to produce a PAP-base solution; ii) adding caproic acid chloride or lauroyl chloride (acylating agents) to the PAP-base solution to form a solution comprising a TEA-HCl precipitate and 4-capronamide phenol (N-caproyl-para-aminophenol) or 4-dodecylamide phenol (N-lauroyl/dodecyl-para-aminophenol), both N-acyl-para-aminophenol derivatives; iii) removing the TEA-HCl 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 1, 8-13, and 25, JP ‘778 does not explicitly teach: 1) that the PAP is first dissolved in the diethyl ether to form a PAP solution and that the TEA is then added to that mixture to form the PAP-base solution (the Examiner additionally notes that the limitation “PAP-base solution” has been interpreted to mean that both the PAP and base are soluble in the solvent to form a solution of the PAP and base, as opposed to a PAP-solution containing base for example, which would be a more broad interpretation which could include insoluble bases); and 2) that the solution at the end of step iii) further comprises PAP precipitates (wherein the Examiner has interpreted instant step iii) to require at least two precipitates, a base precipitate and a PAP precipitate, to be present as the plural “precipitates” is used in line 2 of said step). 
With respect to 1), it is noted that selection of any order of mixing ingredients and/or performing process steps is prima facie obvious absent any evidence of new or unexpected results  (which does not appear to be present in the specification as filed, also see MPEP 2144.04(IV)(C)).  The instantly claimed acylation and that of JP ‘778 will not commence until the acylating agent is added to the mixture, therefore the order of mixing the PAP, solvent, and base does not appear to be critical so long as a solution of the PAP, base, and solvent is formed before the acylating agent is added.  
	With respect to 2) (and claim 25), JP ‘778 teaches that the reaction generates a TEA-HCl precipitate, wherein the HCl is presumed to be derived from the chlorine atom prima facie obvious that both PAP-HCl and TEA-HCl precipitates are being formed in the examples of ‘778 and that a mixture of both are being removed in the filtration step corresponding to instant step iv).  
	With respect to claim 2, the examples in JP ‘774 [0054-0055] further teach crystallizing the N-acyl-para-aminophenol derivatives from a mixed solvent of THF-hexane.   
	With respect to claims 14, 16, 17, and 19, the examples [0054-0055] of JP ‘778 teach that 10.91 g of PAP (100 mM/mmol, see calculations below) and 10.1 g of TEA (100 mM) are dissolved in 200 mL of diethyl ether and that 13.5 g (100 mM) of caproic acid chloride or 21.8 g (100 mM) of lauroyl chloride is added thereto.  Though these values do not fall within the instantly claimed ranges, the Examiner notes that all of the claims depend from claim 1 and do not specify the ratios between any of the above reagents (in contrast to claim 48 for example).  Therefore any differences between the claim 16), however the skilled artisan would find it prima facie obvious and routine to scale down the reaction to satisfy any of the amounts instantly claimed to predictably carry out the reactions of ‘778 at a smaller scale so long as the ratios between the reagents used in the examples are maintained.  Also see MPEP 2144.05(II).
Calculations (wherein all molecular weights were determined using the “analysis” feature of ChemDraw Professional): 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

10.91g PAP x (1 mole PAP/109.13 g PAP) x (1000 mM/1 mol) = 100 mM PAP
10.1g TEA x (1 mole TEA/101.19 g TEA) x (1000 mM/1 mol) = 100 mM TEA

21.8 g LC x (1 mole LC/218.77 g LC) x (1000 mM/1 mol) = 100 mM LC
	With respect to claims 15 and 18, first see discussion of point 1) of claim 1 above regarding the obviousness of the order of performing process steps/mixing ingredients, wherein JP ‘778 [0054-0055] teaches that a solution of the PAP, TEA, and diethyl ether is mixed at room temperature and then cooled to 10C before the acylating agent is added.  Absent any evidence to the contrary (which does not appear to be present in the specification as filed), based on the teachings of JP ‘778 as long as the PAP, TEA and diethyl ether are mixed at room temperature to form a solution before the solution is cooled and the acylating agent is added, the time at which the reagents are stirred at room temperature does not appear to be critical.  Also see MPEP 2144.05.
	With respect to claims 20 and 21, the examples of JP ‘778 teach that the PAP-base solution is cooled to 10C and that a mixture of the acylating agent in diethyl ether is added dropwise to the cooled solution under a nitrogen air flow over 20 minutes, at which point the reaction is warmed and stirred at room temperature (meeting the limitations of claim 21, also see MPEP 2144.05) for 1 hour.  Though the acylating agent and PAP-base solution are stirred for longer than instantly claimed, this difference does not appear to distinguish the instantly claimed process from that of JP ‘778.  JP ‘778 is silent regarding any monitoring of the reaction such that the reaction may be completed before the hour is completed.  Further, the skilled artisan may be motivated to forgo the dropwise addition at the cooler temperature and/or increase the reaction temperature once all of the acylating agent has been added in order to predictably decrease the time of reaction absent any evidence to the contrary.  Also see MPEP 2144.05.
claim 22, the examples of JP ‘778 [0054-0055] teach that N-acyl-para-aminophenol derivative is a solid after the solvent is removed from the solution. 
	With respect to claim 23, caproic acid chloride comprises 6 carbon atoms and lauroyl chloride comprises 12 carbon atoms, both of which fall within the instantly claimed range (see MPEP 2144.05 and structures of both compounds above with respect to the discussion of claims 14, 16, 17, and 19).  JP ‘778 [0054-0055] does not explicitly teach that the acylation is carried out at 60 C, instead teaching that the acylating agent is added dropwise to the PAP-base solution at 10C and then when all of the acylating agent is added the mixture is warmed to room temperature and stirred for an hour.  However, the skilled artisan may be motivated to increase the reaction temperature once all of the acylating agent has been added in order to predictably decrease the time of reaction and/or increase the yield of product (which are both below 90%) absent any evidence to the contrary.  Also see MPEP 2144.05.
	With respect to claim 24, the examples of JP ‘778 [0054-0055] teach that the acylating agent is added dropwise to the PAP-base solution at 10C and then when all of the acylating agent is added the mixture is warmed to room temperature and stirred for an hour, which meets the instantly claimed temperature limitations (see MPEP 2144.05).  Though JP ‘778 does not explicitly teach an example wherein the acylating agent is one of those instantly claimed, [0028] teaches that amide phenols being produced in [0054-0055] are molecular weight modifiers of general formula (4) (which affect the polymer properties of the polyarylates being produced for use in JP ‘778-see abstract; claim 4; and [0016]), and which also include the corresponding instantly claimed acetyl, propionyl, butyric, and valeric/valeryl N-acyl-para-aminophenol 
	With respect to claims 34 and 35, caproic acid chloride [0054] corresponds to valeryl/pentanoyl chloride and lauroyl chloride [0055] corresponds to dodecanoyl chloride (also see structures present in discussion of claims 14, 16, 17, and 19 above) and 4-capronamide phenol [0054] corresponds to “N-(4-hydroxyphenyl)pentanamide” and 4-dodecylamide phenol [0055] corresponds to “N-(4-hydroxyphenyl)dodecanamide”. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of JP ‘778 with a reasonable expectation of success before the effective filing date of the instantly claimed invention.  A person of ordinary skill would have been motivated to modify the order of addition of the reagents the process described in [0054-0055] of JP ‘778 to arrive at instant process steps i) and ii) because the selection of any order of mixing ingredients and/or performing process steps is prima facie obvious absent any evidence of new or unexpected results (which does not appear to be present in the specification as filed, also see MPEP 2144.04(IV)(C)).  The instantly claimed acylation and that of JP ‘778 will 
Additionally, the skilled artisan would expect that the process of JP ‘778 is also generating PAP-HCl precipitates (as required by instant step iii) because JP ‘778 teaches that the reaction generates a TEA-HCl precipitate, wherein the HCl is presumed to be derived from the chlorine atom of the acid chloride being displaced along with a hydrogen atom of the amine group of para-aminophenol during formation of the amide bond.  JP ‘778 also teaches that the yield of the respective N-acyl-para-aminophenol derivatives are 89.1 and 86.4% respectively (after recrystallization).  Therefore, some unreacted PAP is assumed to be present in the reaction mixture at the end of acylation reaction.  Further, as the primary amino moiety of PAP can compete with TEA as a base to capture the HCl being formed as a by-product, then it is reasonable for the skilled artisan to assume that some of the unreacted PAP is also being precipitated out of the solution as PAP-HCl such that the precipitates being removed in instant step iv) comprise both PAP-HCl and TEA-HCl precipitates.  Therefore, absent any evidence to the contrary, it is prima facie obvious that both PAP-HCl and TEA-HCl precipitates are being formed in the examples of ‘778 and that a mixture of both are being removed in the filtration step corresponding to instant step iv).  




Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH06107778A (JP ‘778, published on 4/19/1994), as applied to claims 1, 2, 8-25, 34, and 35 above, and further in view of US2824883 (‘883, published on 10/7/1953).
Applicant Claims

    PNG
    media_image5.png
    281
    972
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    308
    985
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	JP ‘778 discloses crystallizing the N-acyl-para-aminophenol derivatives from a mixture of THF and hexane [0054-0055].
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claims 3-7, JP ‘778 does not teach or suggest using a combination of an organic solvent (in particular an alcohol) and water as a recrystallization solvent.  This deficiency is cured through the teachings of ‘883.  ‘883 is claims 3-7, ‘883 teaches that N-lauroyl-p-aminophenol (the product from reference example 2 of JP ‘778 in [0055]) can also be predictably recrystallized from a mixture of water and isopropanol (an alcohol-based solvent) with gradual cooling and then separated from the solvents (see example 5 in col. 3). Also see MPEP 2143(B).  ‘883 teaches that the N-lauroyl-p-aminophenol crude is first dissolved in isopropanol at reflux and that water is gradually added thereto with cooling to produce the crystalline product.  Though the order of addition of the two solvents is reversed in ‘883 vs. that claimed in claim 3, the selection of any order of mixing ingredients and/or performing process steps is prima facie obvious absent any evidence of new or unexpected results (which does not appear to be present in the specification as filed, also see MPEP 2144.04(IV)(C)).  The cooling of the water-isopropanol-N-lauroyl-p-aminophenol mixture appears to be the critical step to forming crystals of the product, therefore as long as both solvents are present before the cooling is initiated, the same crystalline product should be predictably produced in ‘883 as that instantly claimed absent any evidence to the contrary.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of JP ‘778 and ‘883 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to use a mixture of water and isopropanol as the recrystallization solvent in the process of JP ‘778 because ‘883 explicitly teaches that the combination solvent is sufficient to predictably prima facie obvious absent any evidence to the contrary.  Also see MPEP 2143(B).  Additionally, though the order of addition of the two solvents is reversed in ‘883 vs. that claimed in claim 3, the selection of any order of mixing ingredients and/or performing process steps is prima facie obvious absent any evidence of new or unexpected results (which does not appear to be present in the specification as filed, also see MPEP 2144.04(IV)(C)).  The cooling of the water-isopropanol-N-lauroyl-p-aminophenol mixture appears to be the critical step to forming crystals of the product, therefore as long as both solvents are present before the cooling is initiated, the same crystalline product should be predictably produced in ‘883 as that instantly claimed absent any evidence to the contrary.  
Subject Matter Free from the Prior Art
Though claims 48-51 are rejected under 35 USC 112, they appear to be free from the prior art.  The closest prior art to the claimed process is that of JP ‘778 (described in detail above), which employs a 1:1:1 molar ratio of PAP:TEA:acylating agent.  Instant claim 48 requires a 1:0.5-0.75:1 molar ratio of PAP:TEA:acylating agent (4mM:2-3mM:4mM).  There does not appear to be a motivation to employ a substoichiometric ratio of TEA (relative to PAP) in the process of JP ‘778 because the yield of the acylation reactions is already below 90% using a 1:1 molar ratio of PAP:TEA and the skilled artisan would assume that decreasing the amount of TEA would further decrease the yield of product produced because even more of the PAP would be lost as 
Additionally see the teachings of US 4990671 (‘671, see whole document, in particular example 1, of record in the IDS filed on 5/5/2021).  Example 1 of ‘671 teaches a similar process to that of the examples of JP ‘778, except that a different aminophenol is employed in the reaction (2,6-di-tert-butyl-4-aminophenol).  Like JP ‘778, ‘671 teaches that if a base is used in the acylation, that at least stoichiometric amounts of said base should be employed (see col. 4, lines 30-60 and example 1).  Further, ‘671 does not teach or suggest that the same process can or should be applied to para-aminophenol as ‘671 is only interested in producing N-acylated dialkylaminophenols (see claims).  
Also relevant are the teachings of Pace (“Chemoselective CaO-Mediated Acylation of Alcohols and Amines in 2-Methyltetrahydrofuran” ChemSusChem 2013, 6, p. 905-910).  See whole document, in particular entry 9 in Table 3 on p. 908 and “synthesis of amide 23” on p. 909.  Pace is not interpreted to read on instant claim 1 because the CaO base is insoluble in the PAP-solution and the Examiner has interpreted the limitation “PAP-base solution” of instant step ii) to require that both the PAP and base are soluble in the solvent to form a solution of the PAP and base, as opposed to a PAP-solution containing base for example, which would be a more broad interpretation which could include insoluble bases.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622